Citation Nr: 0316959	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  98-17 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for service-connected post-operative left fifth 
metatarsophalangeal joint lesion.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office in Portland, Oregon 
(RO) which, in pertinent part, denied the above claim.

In August 2000, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided, a transcript 
of which has been associated with the claims folder.

In November 2002, the veteran's claims folder was transferred 
to the jurisdiction of the Boise, Idaho, RO.


FINDING OF FACT

The service-connected post-operative left fifth 
metatarsophalangeal joint lesion is manifested by occasional 
moderate pain and tenderness with no residual loss of range 
of motion, strength, coordination, or fatigability.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, and not 
higher, for service-connected post-operative left fifth 
metatarsophalangeal joint lesion have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.7, 4.71a, Diagnostic Code 
5284 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him as to whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the January 1998 rating 
decision; September 1998 Statement of the Case (SOC); and May 
2000, September 2000, and March 2003 Supplemental Statements 
of the Case (SSOC).  He was specifically told about the 
requirements to establish a successful claim, and of the 
reasons that the evidence in his case was inadequate.  The 
veteran was further informed of which information and 
evidence he was to provide to VA and of which information and 
evidence VA would obtain on his behalf by means of a letter 
from the RO dated in May 2002.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Therefore, VA has no outstanding 
duty to inform him that any additional information or 
evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The RO obtained the veteran's available VA medical 
treatment records as set forth below.  There is no indication 
of relevant medical records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent VA examinations in May 2002, 
March 2001, September 1998, and July 1996.  Accordingly, the 
requirements of the VCAA have been met by the RO to the 
extent necessary.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.


Post-operative Left Fifth Metatarsophalangeal Joint Lesion

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2002), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2002).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2002).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2002); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected post-operative left fifth 
metatarsophalangeal joint lesion is currently rated as 10 
percent disabling by analogy under Diagnostic Code 5299-5284 
in the VA Schedule for Rating Disabilities.  There is no 
Diagnostic Code "5299;" rather, it is used to identify 
musculoskeletal system disabilities that are not specifically 
listed in the rating schedule; these disabilities are then 
rated by analogy to similar listed disabilities.  See 38 
C.F.R. §§ 4.20, 4.27 (2002).  When an unlisted disability is 
encountered, the assigned code number reflects that part of 
the rating schedule most closely identifying the part or 
system of the body involved, or "52" as the first two digits 
in this case, and the fact that such condition is unlisted, 
or "99" as the last two digits in this case.  This 
constructed code is then followed, after a hyphen, by an 
additional specific code that identifies the basis for the 
assigned evaluation.  See 38 C.F.R. § 4.27.  

The additional specific code used here by the RO is 
Diagnostic Code 5284, for foot injury.  Under Diagnostic Code 
5284, a 10 percent evaluation is assigned for moderate foot 
injuries.  Moderately severe foot injuries warrant assignment 
of a 20 percent evaluation, and severe foot injuries warrant 
assignment of the maximum 30 percent disability rating.  It 
is noted that in situations in which there is actual loss of 
use of the foot, such condition is to be rated as 40 percent 
disabling.  Id. 

Words such as "moderate" and "severe" are not defined in the 
VA Schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2002).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 
C.F.R. §§ 4.2, 4.6 (2002).
 
By rating action dated in September 1994, the RO granted the 
veteran's claim of entitlement to service connection for 
post-operative left fifth metatarsophalangeal joint lesion 
and assigned a 10 percent evaluation effective as of 
September 13, 1993.  In October 1995, the RO continued the 10 
percent evaluation for the service-connected post-operative 
left fifth metatarsophalangeal joint lesion.

In June 1997, the veteran submitted a claim for entitlement 
to an increased rating evaluation of his service-connected 
post-operative left fifth metatarsophalangeal joint lesion.

Treatment records from Kaiser dated in May 1996 disclosed 
complaints of foot pain and swelling.  There was tenderness 
along the lateral edge of the fifth metatarsal.  There was no 
edema or erythema.  Range of motion was good.  In November 
1996, it was noted that the veteran had been prescribed 
orthotics, which made his symptoms worse, so he discontinued 
use.  The veteran reported occasional pain in the left fifth 
metatarsalphalangeal joint, but when it was there it was 
present for several days.  There was 2+ pain on palpation and 
range of motion of the joint.  There was no edema, erythema, 
or ecchymosis.  X-rays revealed severe cystic changes in the 
head of the fifth metatarsal which appeared to be gross 
dislocation.  The assessment was sever degenerative joint 
disease in the area.

VA outpatient treatment records dated from July 1997 to 
October 1997 show that the veteran reported episodic pain, 
numbness, swelling and bruising.  The foot was tender at the 
base of the first metatarsal head.  Range of motion was fair.  
There was no bruising or redness.  There was pain to 
palpation over the third through fifth metatarsophalangeal 
(MP) joint and tenderness between the third and fourth 
metatarsal pads.  Pertinent diagnoses included metatarsalgia 
of the fifth MP joint.

A VA examination report dated in July 1997 revealed 
complaints of bothersome forefoot pain, mostly at the fifth 
MP joint.  Motion of the foot was normal, with some moderate 
pain.  MP joints of the left foot had a moderate tenderness 
at the left fifth toe.  There was a well healed surgical 
scar, and the toes had satisfactory alignment.  The 
assessment included left foot pain t the forefoot, mostly at 
the fifth toe MP joint, bothersome postoperative scarring, 
and bothersome alteration of the fifth MP joint.  

A VA examination report dated in September 1998 shows that 
the veteran reported dorsal pain in the midfoot of both feet, 
mostly on the left.  The forefoot had some pain bilaterally, 
mostly on the left and mostly at the lateral two metatarsal 
phalangeal joints.  The left foot also had some occasional 
numbness and flare-ups which would occur about twice a week.  
Flare-ups with activity bothered his feet, especially the 
left foot, about twice a week.  Symptoms improved with rest.  
Physical examination revealed that the veteran was not 
limping, he was able to rise on the toes and heels, and stand 
on the medial and lateral borders of both feet.  There was 
pain on the left with these activities, especially with 
standing on the toes or standing on the lateral border of the 
foot.  Motion of the foot and ankle was slightly decreased 
bilaterally.  There was mild pain at the left foot with range 
of motion movements.  The ankles, heels, and arches were 
nontender.  The left midfoot had some dorsal tenderness.  The 
left forefoot had some moderate tenderness at the lateral two 
MP joints.  There was a slight clawing of several toes at 
both feet but they were nontender and did not have any 
symptoms.  There were some bothersome calluses under the 
fourth and fifth metatarsal heads of the left foot.  X-rays 
viewed from 1995 revealed some fracture changes at the 
proximal phalanx of the left fifth toe.  There was a 15 
percent decrease in the motions of the left foot and ankle 
which would cover the portion of those symptoms at the left 
forefoot.  The diagnosis was bothersome scarring, chronic 
synovitis, and some bothersome calluses.  The examiner noted 
that he also had some flare-up problems and a 25 percent 
decrease in the motions in the same area would cover that.  

VA outpatient treatment records dated in October 1999 show 
that the veteran reported having chronic left foot pain, 
mostly on the lateral side of the foot and mostly with 
walking.

During his August 2000 personal hearing, the veteran 
testified that he had pain on the side of his left foot.  He 
stated that the foot would turn purple and throb if he was 
"really on it."  He reported that walking for two hours 
would bring this on and that it would occur two to three 
times per week.  He stated that he had daily pain in the foot 
when he would hit it wrong.  He added that the foot would 
ache for a day when he would walk on it for a long time.  The 
pain would go away when he was off the foot for awhile.  He 
stated that ibuprofen would alleviate the pain, but he would 
take it only when the foot was "really, really, bad."

VA evaluation in October 2000 revealed complaints of pain 
along the region of the left lateral foot, primarily at the 
left tarsometatarsal joint.  The veteran had custom shoes 
made two years ago and had been spending less time on his 
feet.  He could walk two to three blocks before developing 
pain, but could walk one mile if he had to.  Physical 
examination revealed a prominence over the left fifth 
tarsometatarsal joint and tenderness in that region.  There 
was also tenderness with motion of the fifth small toe.  
There was a callosity beneath the head of the fifth 
metatarsal.  X-rays revealed evidence of a post-operative 
procedure, with degenerative changes.   

VA outpatient treatment records dated from February 2001 to 
May 2001 show that the veteran underwent an oblique osteotomy 
on the left fifth metatarsal in February 2001.  The medical 
reports show he was initially placed into a splint until 
sutures were removed.  Two weeks post surgery the sutures 
were removed, and a short leg cast was applied.  In March 
2001, his cast was removed.  It was determined that the 
veteran would remain in a non-weight bearing status for an 
additional six weeks, with the use of a cam walker in lieu of 
a cast.  In May 2001, his status was again checked, and the 
physician felt that he should continue to be protective of 
the left foot.  He was told to continue with the cam walker 
for an additional six weeks, at which time he would more than 
likely be released from the walker.  However, when he 
returned to hospital in July 2001, it was determined that he 
continued to have swelling and discomfort with walking, and 
the use of the cam walker was continued for another six 
weeks, which ended in August 2001.  The veteran was awarded a 
temporary total disability rating from February 5, to 
September 30, 2001.

VA outpatient treatment records dated from May 2001 to 
November 2001 show that between July 2001 and October 2001, 
the veteran was not seen for any additional follow-ups on his 
foot, and in fact these reports confirmed that had returned 
to work, that his discomfort in the foot was minimal, and 
that he was pleased with the outcome of the procedure.

A VA examination report dated in May 2002 shows that the 
veteran reported constant flare-ups of pain which occurred 
with bearing weight for 20-30 minutes.  If he for that long, 
then the toe turned purple and red and ached.  He reported 
having lost seventy percent of his strength, range of motion, 
coordination, and fatigability during these flares-ups.  
Physical examination revealed an obvious deformity on the 
left transverse arch area as it was widened.  He had three 
and four metacarpal phalangeal joint heads stuck together, 
with the fifth being mildly laterally deviated and tender to 
palpate on both plantar and dorsal aspects.  He also had mild 
pain to palpation about the entire left fifth metatarsal.  He 
had no active movement of the metacarpal phalangeal joint in 
the fifth phalangeal joint.  He had negative anterior draw, 
negative talar tilt, and no real tenderness to palpation 
other than mildly over the medial malleolus and inferior.  He 
had sensation intact throughout, and had 5/5 strength in 
dorsiflexion, plantar flexion, inversion, and eversion.  He 
obviously had lost the transverse arch in the left foot.  X-
rays reviewed from the prior year revealed an oblique 
osteotomy of the fifth metatarsal with a good alignment with 
a pin in place.  He had consistent metacarpal phalangeal 
joints on the fifth with surgical resection, and he had early 
osteoarthritis at the ankle joint.  The assessment, in 
pertinent part, was surgical resection of the left phalangeal 
joint, resulting in 0 range of motion with pain daily, with 
30 to 50 percent loss pain, range of motion, coordination, 
and fatigability; and fifth metatarsal status post oblique 
osteotomy that healed well with good anatomical alignment, 
and with very minimal pain to palpation about it.  The 
diagnosis was fifth metatarsal status post oblique osteotomy, 
good anatomical alignment, and no residual loss of range of 
motion, strength, coordination, and fatigability due to this, 
but overall contributes to the left fifth phalangeal joint 
that was resected. 

VA outpatient treatment records dated through 2002 show that 
the veteran reported numbness and occasional pain in the 
fourth and fifth toes and increased clawing of the toes.  
Physical examination found that sensation was normal.  The 
incision was noted to be well healed with no tenderness.  An 
increase in clawing of the second toe was also noted.

Examining the evidence in this case, the Board concludes that 
the findings on examination more nearly approximate the 20 
percent rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in May 2002, 
the VA examiner noted 0 degrees of motion of the left fifth 
phalangeal joint with daily pain with 30 to 50 percent loss 
of range of motion, coordination and fatigability.  It was 
felt that the fifth metatarsal status post osteotomy 
contributed to this.      

However, the findings do not approximate the criteria for the 
assignment of a 30 percent rating.  As stated earlier, in 
order to be entitled to a rating in excess of 20 percent 
under Diagnostic Code 5284, the evidence would have to show 
that the veteran's disability was severe in degree.  In this 
case, a review of the medical evidence does not reflect such 
severity.  The VA and private records from 1997 and 1998 
showed that the disability was manifested by occasional 
moderate pain and tenderness with no limitation of motion to 
fair range of motion.  In 2001, he underwent an oblique 
osteotomy on the left fifth metatarsal, but was noted to have 
recovered by August 2001 with minimal foot discomfort, with 
the veteran returning to work and being pleased with the 
outcome of the procedure.  The most recent VA examination 
report demonstrated that the veteran's fifth metatarsal had 
healed well, with good anatomical alignment, and very minimal 
pain to palpation about it.  There was no residual loss of 
range of motion, strength, coordination, and fatigability due 
to this service-connected disability.  Although the veteran 
had significantly increased symptomatology from February to 
September 2001, he was adequately compensated for this by 
means of the temporary total rating assigned during that time 
period. 

The Board has considered the statements of the veteran during 
his August 2000 personal hearing.  The veteran's statements 
as to the frequency and severity of his symptoms have been 
considered.  However, the Board attaches greater probative 
weight to the clinical findings of skilled, unbiased 
professionals than to the veteran's statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).   

The Board has also considered whether there are any alternate 
Diagnostic Code provisions under which the veteran would be 
entitled to a disability evaluation in excess of the 20 
percent rating already in effect.  As the medical evidence 
contains no confirmed diagnoses of flatfoot, weak foot, or 
claw foot, Diagnostic Codes 5276, 5277, and 5278 are not for 
application.  Finally, as there have been no findings of 
severe malunion of the tarsal or metatarsal bones, a rating 
in excess of 20 percent is not warranted under Diagnostic 
Code 5283.  As noted above, anatomical alignment was 
described as good in May 2002.  Accordingly, the veteran's 
symptomatology does not show symptoms of the severity and 
persistence to warrant a disability evaluation greater than 
20 percent.  




ORDER

Entitlement to a disability evaluation of 20 percent, and not 
higher, for service-connected post-operative left fifth 
metatarsophalangeal joint lesion is bunionectomy is granted, 
subject to the applicable criteria governing the payment of 
monetary benefits.


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

